Exhibit 10.23

APACHE CORPORATION

DEFERRED DELIVERY PLAN

As Amended and Restated November 11, 2013



--------------------------------------------------------------------------------

APACHE CORPORATION

DEFERRED DELIVERY PLAN

Apache established this Plan effective as of February 10, 2000. Apache is now
amending and restating the Plan in its entirety effective as of November 11,
2013.

Apache intends for this Plan to provide a select group of management or highly
compensated employees of the Company with the opportunity to defer income, and,
in conjunction with the 2007 and 2011 Omnibus Equity Compensation Plans, to be
appropriately rewarded when Apache’s shares increase in value, to induce such
employees to remain in the employ of the Company, and to reward those employees
for their valuable services to the Companies.

Apache intends that the Plan not be treated as a “funded” plan for purposes of
either the Code or ERISA. Apache also intends for this Plan to comply with the
requirements of Code §409A, and the Plan shall be interpreted in that light.

ARTICLE I     DEFINITIONS

 

1.01 Definitions

Defined terms used in this Plan shall have the meanings set forth below:

 

  (a) “Account” means the memorandum account maintained for each Participant
that is credited with all Participant Deferrals and any contributions by the
Company. Each Participant’s Account is divided into subaccounts, as determined
by the Committee, and in general each award or deferral will be allocated to its
own subaccount.

 

  (b) “Apache” means Apache Corporation or any successor thereto.

 

  (c) “Affiliated Entity” means any legal entity that is treated as a single
employer with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).

 

  (d) “Beneficiary” means a Participant’s beneficiary, as determined in section
5.04.

 

  (e) “Change of Control” means a change of control as defined in the Income
Continuance Plan that is also described in Code §409A(a)(2)(A)(v).

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a particular section of the Code or the regulations issued thereunder shall
be treated as a reference to any successor section.

 

  (g) “Committee” means the Stock Plan Committee of Apache’s Board of Directors.
The Committee shall be constituted at all times so as to permit the Plan to be
administered by “non-employee directors” (as defined in Rule 16b-3 of the
Securities Exchange Act of 1934, as amended).

 

  (h) “Company” means Apache and any Affiliated Entity that, with approval of
the Board of Directors of Apache, has adopted the Plan.

 

  (i) “Company Deferrals” means the allocations to a Participant’s Account made
pursuant to section 3.02.

 

  (j) “Compensation” means amounts deferrable under this Plan, as determined by
the Committee.

 

  (k) “Election Agreement” means an agreement made by an eligible employee
whereby he elects the amount(s) to be withheld from his Compensation pursuant to
section 3.01.

 

  (l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a particular section of ERISA or the regulations
issued thereunder shall be treated as a reference to any successor section.

 

  (m)

“Fair Market Value” means the per share closing price of the Stock as reported
on The New York Stock Exchange, Inc. Composite Transactions Reporting System for
a particular date or, if the Stock is not so listed on such date, as reported on
NASDAQ or on such other exchange or electronic trading system which, on the date
in question, reports the largest number of traded shares of Stock, provided,
however, that if on the date Fair Market Value is to be determined there are no
transactions in the

 

Page 1 of 14



--------------------------------------------------------------------------------

  Stock, Fair Market Value shall be determined as of the immediately preceding
date on which there were transactions in the Stock; provided further, however,
that if the foregoing provisions are not applicable, the fair market value of a
share of the Stock as determined by the Committee by the reasonable application
of such reasonable valuation method, consistently applied, as the Committee
deems appropriate. For purposes of the foregoing, a valuation prepared in
accordance with any of the methods set forth in Treasury Regulation
§1.409A-1(b)(5)(iv)(B)(2), consistently used, shall be rebuttably presumed to
result in a reasonable valuation. This definition is intended to comply with the
definition of “fair market value” contained in Treasury
Regulation §1.409A-1(b)(5)(iv) and should be interpreted consistently therewith.

 

  (n) “Participant” means any eligible employee selected to participate in the
Plan.

 

  (o) “Participant Deferrals” means the amounts of a Participant’s Compensation
that elects to defer and have allocated to his Account pursuant to section 3.01.

 

  (p) “Plan” means the plan set forth in this document, as amended.

 

  (q) “Plan Year” means the calendar year.

 

  (r) “Separation from Service” has the same meaning as the term “separation
from service” in Code §409A(a)(2)(A)(i), determined using the default rules in
the regulations and other guidance of general applicability issued pursuant to
Code §409A, except that a Separation from Service occurs only if both the
Company and the Participant expect the Participant’s level of services to
permanently drop by more than half. A Participant who has a Separation from
Service “Separates from Service.”

 

  (s) “Spouse” means the individual of the opposite sex to whom a Participant is
lawfully married according to the laws of the state of the Participant’s
domicile.

 

  (t) “Stock” means the $0.625 par value common stock of Apache.

 

  (u) “Stock Units” mean investment units and any related units from dividend
amounts. Each Stock Unit is equivalent to one share of Stock.

 

  (v) “Trust” means the trust or trusts, if any, created by the Company to
provide funding for the distribution of benefits in accordance with the
provisions of the Plan. The assets of any such Trust remain subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency.

 

  (w) “Trust Agreement” means the written instrument pursuant to which each
separate Trust is created.

 

  (x) “Trustee” means one or more banks, trust companies, or insurance companies
designated by the Company to hold and invest the Trust fund and to pay benefits
and expenses as authorized by the Committee in accordance with the terms and
provisions of the Trust Agreement.

 

1.02 Headings; Gender and Number

The headings contained in the Plan are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Plan. Except when
otherwise indicated by the context, the masculine gender shall also include the
feminine gender, and the definition of any term herein in the singular shall
also include the plural.

ARTICLE II     ELIGIBILITY AND PARTICIPATION

 

2.01 Eligibility and Participation

The Committee shall from time to time in its sole discretion select those
employees of the Company who are eligible to participate in the Plan from among
a select group of management or highly compensated employees.

 

2.02 Election

Participants shall complete the election procedures specified by the Committee.
The election procedures may include form(s) for the Participant to designate a
Beneficiary, elect Participant Deferrals by entering into an Election Agreement
with the Company, select a payment option for the eventual distribution of his
Account or any subaccount, and provide such other information as the Committee
may reasonably require.

 

Page 2 of 14



--------------------------------------------------------------------------------

2.03 Failure of Eligibility

The Committee shall have the authority to determine that a Participant is no
longer eligible to participate in the Plan. When a Participant becomes
ineligible, all outstanding Election Agreements shall be cancelled. The
determination of the Committee with respect to the termination of participation
in the Plan shall be final and binding on all parties affected thereby. Any
benefits vested hereunder at the time the Participant becomes ineligible to
continue participation shall be distributed in accordance with the provisions of
Article V.

ARTICLE III     CONTRIBUTION DEFERRALS

 

3.01 Participant Deferrals

 

  (a) General. A Participant may elect to defer a portion of his Compensation by
filing the appropriate Election Agreement with the Committee’s designee. The
Committee has complete discretion to establish procedures for the completion of
Election Agreements, including the acceptable forms and formats of the deferral
election. The Committee has complete discretion to establish the election
periods during which Participants may make Election Agreements, within the
bounds described in subsection (b). The Committee may establish different
election periods for different types of Compensation, different grants of
Compensation, or different groups of Participants.

 

  (b) Deadlines for Election Agreements.

 

  (i) Election Period. In order to make Participant Deferrals, a Participant
must submit an Election Agreement during the election period established by the
Committee. The election period must precede the Plan Year in which the services
giving rise to the Compensation are performed, except in the following
situations.

 

  (A) Performance-Based Compensation. If the Compensation is “performance-based
compensation based on services performed over a period of at least 12 months”
(within the meaning of Code §409A(a)(4)(B)(iii)), the election period must end
at least six months before the end of the performance period.

 

  (B) New Participant. The election period for a new Participant must end no
later than 30 days after he became eligible to participate in the Plan; the new
Participant’s initial Election Agreement may only apply to Compensation for
which he has not yet performed any services. However, a Participant who has a
lapse in eligibility to participate in the Plan can only use this special 30-day
election when he again becomes eligible to accrue benefits (other than
investment earnings), (1) on the date of his new eligibility if he has received
a complete payout of his benefits from his prior episode of participation, or
(2) if his lapse in eligibility was at least 24 months in duration.

 

  (C) Unvested Deferrals. The election period for any Compensation that is
subject to the condition that the Participant continue to provide services for
Apache and Affiliated Entities for at least 12 months, such as many grants of
restricted stock units, must end within 30 days of the date the Compensation is
awarded, provided that (1) the award does not vest for 12 months following the
end of the election period, (2) no event other than the Participant’s death or
disability (within the meaning of Code §409A(2)(C)), or a Change of Control can
cause vesting within the 12 months following the end of the election period, and
(3) if the Participant’s death or disability, or the Change of Control occurs
before the first anniversary of the end of the election period, the Election
Agreement shall be cancelled.

 

  (ii)

Duration of and Cancellation of Election Agreements. The Committee has full
discretion to determine which Compensation is subject to each Election
Agreement. The Election Agreement becomes irrevocable by the Participant at the
end of the election period. The Committee shall determine, at the time the
Election Agreement is made, the circumstances in which the Election

 

Page 3 of 14



--------------------------------------------------------------------------------

  Agreement shall be cancelled, such as upon the Participant’s disability
(within the meaning of Code §409A(a)(2)(A)(ii)) or upon a Change of Control. An
Election Agreement is not affected by a hardship withdrawal from the
Non-Qualified Retirement/Savings Plan of Apache Corporation. However, if the
Participant takes a hardship withdrawal from the Apache Corporation 401(k)
Savings Plan, all outstanding Election Agreements that apply to Compensation
that would have been paid to the Participant within six months after the
hardship withdrawal (if the Election Agreements had not been in effect) shall be
cancelled and no further Participant Deferrals made pursuant to such Election
Agreements.

 

3.02 Company Deferrals

Upon prior approval of the Committee, the Company may credit any amount to a
Participant’s Account at any time.

ARTICLE IV     INVESTMENT OF DEFERRALS AND ACCOUNTING; VOTING

 

4.01 Investments

All amounts credited to a Participant’s Account shall be invested in Stock
Units, with the number of Stock Units determined using the Fair Market Value of
the Stock for the date as of which the amount is credited to the Participant’s
Account. Amounts equal to any cash dividends declared on the Stock shall be
credited to the Participant’s Account as of the payment date for such dividend
in proportion to the number of Stock Units in the Participant’s Account as of
the record date for such dividend. Such dividend amounts shall be invested in
Stock Units, with the number of Stock Units determined using the Fair Market
Value of the Stock on the dividend payment date, and such Stock Units shall vest
pursuant to section 5.01. Nothing contained in this section shall be construed
to require the Company or the Committee to fund any Participant’s Account.

 

4.02 Voting

Participants shall have no right to vote any Stock Units prior to the date on
which such Stock Units are subject to distribution and shares of Stock are
issued therefor.

ARTICLE V     DISTRIBUTIONS

 

5.01 Vesting

 

  (a) General. Each award of Compensation to a Participant shall vest in
accordance with the terms of the award, which are determined by the Committee.
Upon the death or disability of a Participant, the award shall specify whether
no vesting occurs, whether the next tranche or some other portion of the award
vests, or whether the entire award vests.

 

  (b) Termination for Cause. If the employment of the Participant is terminated
for cause as determined by the Company, the Participant’s entire Account
balance, whether vested or not, shall be forfeited immediately. For this
purpose, “cause” shall mean a gross violation, as determined by the Company, of
the Company’s established policies and procedures.

 

  (c) Earnings. Stock Units attributable to dividend amounts credited to a
Participant’s Account shall vest as the Stock Units on which the dividend
amounts are calculated vest.

 

  (d) Change of Control. If a change of control, within the meaning of Apache’s
Income Continuance Plan or any successor plan, of Apache occurs, all unvested
Stock Units credited to Participants’ Accounts shall become automatically
vested, without further action by the Committee or Apache’s board of directors.

 

5.02 Payouts of Company Deferrals.

 

  (a) Timing of Payout. The Committee may specify the timing of the distribution
of any grant of Company Deferrals, or the Committee may allow a Participant to
make a payout election for his Company Deferrals. If the Participant is given
the opportunity to make a payout election, the deadline for the election is 30
days after the grant of a Company Deferral unless the Committee specifies an
earlier deadline.

 

Page 4 of 14



--------------------------------------------------------------------------------

  (b) Payout Alternatives. A Participant shall receive a lump sum distribution
of the subaccount(s) containing Company Deferrals six months after he Separates
from Service, unless the Committee permits him to elect five installments and he
so elects, in which case the first installment will be paid six months after his
Separation from Service, or as soon as convenient after that date, and
subsequent installments will be paid on the anniversary of the first
installment, or as near to that date as is administratively convenient.

 

  (c) Death or Change of Control. If there is a Change of Control or the
Participant dies before receiving all installments, the remaining vested
benefits shall be paid as specified in section 5.04 or 5.05, rather than as
provided for in this section.

 

  (d) Disability. Each award of Compensation will specify whether the
Participant’s disability (which shall fall within the meaning of the term in
Code §409A(a)(2)(A)(ii)) will trigger a payout and when such payout(s) shall
occur.

 

  (e) Small Accounts. See section 5.03(d) for payouts of small accounts.

 

5.03 Payouts of Participant Deferrals

 

  (a) Election. Each subaccount containing Participant Deferrals shall be paid
in a lump sum six months after the Participant’s Separation from Service unless
the Committee, in its sole discretion, allows a Participant to elect, and the
Participant does elect, to have the Participant Deferrals under an Election
Agreement paid to him in one of the following manners. Any payout election that
the Participant is permitted make with respect to deferrals pursuant to an
Election Agreement must be made by the end of the election period for that
Election Agreement. The Committee has the discretion to reduce the possible
payout alternatives from the three identified below. Paragraph (iv) contains
special rules that apply when Stock Units vest after the Participant’s
Separation from Service.

 

  (i) In-Service Withdrawal, Single Payment. The subaccount for Participant
Deferrals from an Election Agreement will be paid in a lump sum five years after
the Stock Units vest, or as near to that date as is administratively convenient.
For example, if the Stock Units under a particular Election Agreement vest over
four years, the Participant will receive four annual lump sums. If the
Participant Separates from Service before receiving all lump sums with respect
to an Election Agreement, (A), if a lump sum is scheduled to be paid during the
six months after the Separation from Service, it will be paid as scheduled, and
(B) if any lump sum is scheduled to be paid more than six months after the
Separation from Service, it will instead be paid 6 months after his Separation
from Service, or as soon thereafter as is administratively convenient.

 

  (ii) In-Service Withdrawal, Limited Installments. This payout alternative is
available only if all Stock Units relating to an Election Agreement either are
vested at the time of the Election Agreement or are scheduled to vest on a
single date; thus, for example, this alternative is not available for a
restricted stock unit award where vesting is scheduled to occur over four years.
The benefits will be paid in five annual installments, with the first
installment paid five years after the Stock Units vest (or, if vested when
granted, five years after the date of the grant), or as near to that date as is
administratively convenient. Subsequent installments are paid on the anniversary
of the first installment or as near to that date as is administratively
convenient. The amount of each installment is equal to the number of remaining
Stock Units associated the Election Agreement, divided by the number of
remaining installments, rounded down to the nearest whole Stock Unit, except
that the last installment is equal to the number of remaining vested Stock
Units, with any fractional share paid in cash. If the Participant Separates from
Service before receiving all installments with respect to an Election Agreement,
(A), any installment payment scheduled to be paid during the six months after
the Separation from Service will be paid as scheduled, and (B) any remaining
installment(s) will instead be paid in a lump sum 6 months after his Separation
from Service, or as soon thereafter as is administratively convenient.

 

  (iii)

No In-Service Withdrawal. The subaccount for the Participant Deferrals from each
Election Agreement will be paid out in a single payment or in five annual
installments. The single payment or the first installment payment will be paid
six months after the Participant’s

 

Page 5 of 14



--------------------------------------------------------------------------------

  Separation from Service or as soon thereafter as is administratively
convenient; subsequent installments will be paid on each anniversary of the
first installment, or as near thereto as administratively convenient. Each
installment will be equal to the balance in the subaccount measured as short a
period of time before the installment is paid as is administratively convenient,
divided by the number of remaining annual installments, rounded down to the
nearest whole Stock Unit, except that the last installment shall be equal to the
number of remaining Stock Units, with any fractional share paid in cash.

 

  (iv) Vesting After Separation from Service. An award of nonqualified deferred
compensation may provide that some or all of the award may vest after the
Participant Separates from Service. Typically, this occurs when a Participant
retires under certain conditions specified in the award. Regardless of what
payout elections were made under paragraphs, (i), (ii), or (iii), payment of
that portion of an award that vests after the Participant’s Separation from
Service will be made on the later of (A) the date that portion of the award
vests or (B) six months after the Participant’s Separation from Service, or as
soon thereafter as is administratively convenient.

 

  (b) Existing Elections. If a Participant made an Election Agreement before
2009 for an award that vested over more than one year and the Participant
elected to defer such amounts for five years after vesting occurred with each
amount paid in five installments, the payments scheduled to be made on or after
January 1, 2009 will, in spite of the Participant’s previous election, be paid a
lump sum on the fifth anniversary of date of the date such Stock Units vested,
or, if later, in January of 2009. If the Participant Separates from Service
before receiving all lump sums with respect to an Election Agreement, (i) if a
lump sum is scheduled to be paid during the six months after the Separation from
Service, it will be paid as scheduled, and (ii) if any lump sum is scheduled to
be paid more than six months after the Separation from Service, it will instead
be paid in January 2009 or if later six months after his Separation from
Service, or as soon thereafter as is administratively convenient

 

  (c) Death, Disability, or Change of Control. If there is a Change of Control
or the Participant dies or becomes disabled before receiving all vested Stock
Units, the remaining vested Stock Units, as well as any additional Stock Units
that vest because of the death, disability, Change of Control, shall be paid as
specified in section 5.02(d), 5.04, or 5.05, rather than as originally
scheduled.

 

  (d) Small Accounts. If the Fair Market Value of a Participant’s Account six
months after he Separates from Service is less than $100,000, (i) he shall
receive a lump sum payment of the vested Account balance six months after the
Separation from Service or as soon thereafter as is administratively convenient,
and (ii) he shall receive a lump sum payment of any additional amounts that vest
after the Separation from Service on the later of (A) the date that additional
vesting occurs or (B) six months after the Participant’s Separation from
Service, or soon thereafter as is administratively convenient.

 

5.04 Distributions After Participant’s Death

This section applies once a Participant dies.

 

  (a) Immediate Payment. When a Participant dies, his remaining vested Account
balance shall be paid to each beneficiary in one lump sum four months after the
Participant’s death, which should give each beneficiary adequate time to decide
whether to disclaim. However, no payment may be made before the Committee’s
designee has been furnished with proof of death and such other information as it
may reasonably require, including information needed for tax reporting purposes.
Such distribution shall be paid in whole shares of Stock, with any fractional
shares paid in cash.

 

  (b) Designating Beneficiaries. Each Participant shall designate one or more
persons, trusts, or other entities as his Beneficiary to receive any amounts
distributable hereunder after the Participant’s death, by furnishing the
Committee with a beneficiary designation form. In the absence of an effective
Beneficiary designation as to part or all of a Participant’s interest in the
Plan, such amount will be distributed to the Participant’s surviving Spouse, if
any, otherwise to the Participant’s estate. Unless the Participant’s beneficiary
designation form specifies otherwise, if a Beneficiary dies after the
Participant but before being paid by the Plan, the Plan shall pay the
Beneficiary’s estate.

 

Page 6 of 14



--------------------------------------------------------------------------------

  (c) Changing Beneficiaries. A beneficiary designation may be changed by the
Participant at any time and without the consent of any previously designated
Beneficiary. However, if the Participant is married, his Spouse shall be his
Beneficiary unless such Spouse has consented to the designation of a different
Beneficiary. To be effective, the Spouse’s consent must be in writing, witnessed
by a notary public, and filed with the Committee’s designee. If a Participant
has designated his Spouse as a Beneficiary or as a contingent Beneficiary, and
the Participant and that Spouse subsequently divorce, then the former Spouse
will be treated as having pre-deceased the Participant for purposes of
interpreting a beneficiary designation form completed prior to the divorce; this
sentence shall apply only if the Committee’s designee is informed of the divorce
before payment to the former Spouse is authorized.

 

  (d) Disclaimers. Any individual or legal entity who is a Beneficiary may
disclaim all or any portion of his interest in the Plan, provided that the
disclaimer satisfies the requirements of applicable state law and Code §2518(b).
The legal guardian of a minor or legally incompetent person may disclaim for
such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a Beneficiary who has died. The amount
disclaimed shall be distributed as if the disclaimant had predeceased the
Participant.

 

5.05 Change of Control

 

  (a) Former Employees.

 

  (i) Separated More than Six Months. Each Participant who is not a “specified
employee” (defined below) and each Participant who Separated from Service more
than six months before the date of a Change of Control, including those who are
already receiving installment payments, will be paid a single payment of his
entire remaining vested Account balance on the date of the Change of Control or
as soon thereafter as is administratively practicable.

 

  (ii) Recent Separations. Each Participant who is a specified employee and who
Separated from Service less than six months before the Change of Control
occurred will be paid a single payment of his entire Account balance six months
after his Separation from Service, or as soon thereafter as is administratively
practicable.

 

  (iii) Specified Employee. The term “specified employee” has the same meaning
as the term “specified employee” in Code §409A(a)(2)(B)(i), and is determined
using the default rules in the regulations and other guidance of general
applicability issued pursuant to Code §409A.

 

  (b) Current Employees. Each Participant who is an employee on the date of a
Change of Control will be paid a lump sum of his entire vested Account balance,
including any amounts that vest upon the Change of Control, on the date of the
Change of Control or as soon thereafter as is administratively practicable.

 

5.06 Rehires. If a Participant Separated from Service and then becomes eligible
to again accrue benefits, the payment of his benefits from his first episode of
participation will not be affected by his subsequent participation. He will be
treated as a new Participant for making payout elections for benefits accruing
during his second episode of participation, except as otherwise provided in
section 3.01.

 

5.07 Form of Distribution. Subject to section 5.08, each payment shall be made
in whole shares of Stock, with each Stock Unit being converted into one share of
Stock. Any fractional Stock Units will be converted into cash based on the Fair
Market Value of a share of Stock on the day preceding the day the payment is
processed. Upon a change of control as defined in the Income Continuance Plan or
its successor, the payment for each Stock Unit shall be one share of Stock
unless the material characteristics of the Stock were affected by the Change of
Control, in which case the payment for each Stock Unit shall be in the form of
cash equal to the fair market value, determined as of the date of the Change of
Control, of the property an Apache shareholder receives upon the change of
control in exchange for one of his Shares.

 

5.08 Withholding

At the time of vesting or payment, as applicable, either the recipient shall pay
the Plan cash sufficient to cover the required withholding or the Plan shall
withhold from such payment any taxes or other amounts that

 

Page 7 of 14



--------------------------------------------------------------------------------

are required to be withheld pursuant to any applicable law; any Stock Units
withheld shall be converted into cash based on the Fair Market Value of a share
of Stock (a) on the day preceding the day the payment is processed or (b) on the
day the vesting occurs.

 

5.09 Divorce

 

  (a) General. If a Participant has divorced his Spouse, all or a portion of his
Account may be allocated to his former Spouse. The Participant may be a former
or current employee of the Company.

 

  (b) Contents of Order. The allocation will occur as soon as practicable after
the Plan receives a judgment, decree, or order (collectively, an “order”) that
(i) is made pursuant to a state domestic relations law or community property
law, (ii) relates to the marital property rights of the former Spouse,
(iii) unambiguously specifies the amount or percentage of the Participant’s
Account that is to be allocated to the former Spouse, or unambiguously specifies
the manner in which the amount or percentage is to be calculated, (iv) does not
allocate any benefits that have already been allocated to a different former
Spouse, (v) contains the name and last known mailing address of the Participant
and eh former Spouse, (vi) the name of the Plan, (vii) does not contain any
provision that violates subsections (c), (d), or (e), and (viii) contains the
former Spouse’s Social Security number (or other similar taxpayer identification
number) unless such number has been provided by the former Spouse to the Plan in
a manner acceptable to the Committee.

 

  (c) Payout Provisions. The vested portion of the amount allocated to the
former Spouse will be paid to the former Spouse in a single payment as soon as
administratively practicable after (i) the Plan has determined that the order
meets the requirements of subsection (b), (ii) the Plan has communicated its
interpretation of the order to the Participant and former Spouse, and given them
a reasonable amount of time (such as 30 days) to object to the Plan’s
interpretation, (and if there is a timely objection, the parties must submit a
revised order or withdraw their objections), and (iii) the parties agree to the
Plan’s interpretation of the order.

 

  (d) Not Fully Vested. If the former Spouse is allocated any unvested amounts,
the Plan will establish a separate account for the former Spouse. Unvested
amounts are forfeited at the same time as the Participant’s unvested amounts are
forfeited. If an amount allocated to the former Spouse subsequently become
vested, the newly-vested amount will be paid to the former Spouse in a single
payment as soon as administratively practicable following the additional
vesting. If the former Spouse dies before award is fully vested, the unvested
amounts shall be returned to the Participant’s Account.

 

  (e) Source of Funds. The order may specify which subaccounts the former
Spouse’s benefits shall be taken from; if the order is silent on this matter,
the amount awarded to the former Spouse shall be taken from the Participant’s
subaccounts in the order determined by the Committee and shall be taken on a pro
rata basis from the vested portion of the Account and the unvested portion.

 

5.10 Timing of Payments

The previous sections in this Article specify when payments will be made
pursuant to the Plan, and generally provide the Plan with some flexibility, for
example by providing that the payment will occur on a specific date or as near
to that date as is administratively convenient. Notwithstanding such
flexibility, any payment that is scheduled to occur in one calendar year shall
occur in that calendar year.

 

5.11 Administrative Delays in Payments

The Committee may delay any payment from this Plan for as short a period as is
administratively necessary. For example, a delay may be imposed upon all
payments when there is a change of recordkeeper or trustee, and a delay may be
imposed on payments to any recipient until the recipient has provided (a) the
information needed to determine the appropriate tax withholding and tax
reporting and (b) any other information reasonably requested by the Committee.
If possible, the delay will satisfy one of the conditions to be considered a
permissible delay under Code §409A.

 

Page 8 of 14



--------------------------------------------------------------------------------

5.12 Noncompliance with Code §409A

To the extent that the Company or the Committee takes any action that causes a
violation of Code §409A or fails to take any reasonable action required to
comply with Code §409A, Apache shall pay an additional amount (the “gross-up”)
to the individual(s) who are subject to the penalty tax under Code §409A(a)(1);
the gross-up will be sufficient to put the individual in the same after-tax
position he would have been in had there been no violation of Code §409A. The
Company shall not pay a gross-up if the cause of the violation of Code §409A is
the due to the recipient’s action or due to the recipient’s failure to take
reasonable actions (such as failing to timely provide the information required
for tax withholding or failing to timely provide other information reasonably
requested by the Committee – with the result that the delay in payment violates
Code §409A). Any gross-up will be paid as soon as administratively convenient
after the Committee determines the gross-up is owed, and no later than the end
of the calendar year immediately following the calendar year in which the
additional taxes are remitted. However, if the gross-up is due to a tax audit or
litigation addressing the existence or amount of a tax liability, the gross-up
will be paid as soon as administratively convenient after the litigation or
audit is completed, and no later than the end of the calendar year following the
calendar year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the litigation.

ARTICLE VI     ADMINISTRATION

 

6.01 Committee to Administer and Interpret Plan

The Plan shall be administered by the Committee. The Committee shall have all
discretion and powers necessary for administering the Plan, including, but not
by way of limitation, full discretion and power to interpret the Plan, to
determine the eligibility, status and rights of all persons under the Plan and,
in general, to decide any dispute. The Committee shall direct the Company, the
Trustee, or both, as the case may be, concerning distributions in accordance
with the provisions of the Plan. The Committee’s designee shall maintain all
Plan records except records of any Trust. The Committee may delegate any of its
administrative duties to a designee.

 

6.02 Organization of Committee

The Committee shall adopt such rules as it deems desirable for the conduct of
its affairs and for the administration of the Plan. The Committee may appoint a
designee and/or agent (who need not be a member of the Committee or an employee
of the Company) to assist the Committee in administration of the Plan and to
whom it may delegate such powers as the Committee deems appropriate, except that
the Committee shall determine any dispute. The Committee may make its
determinations with or without meetings. The Committee may authorize one or more
of its members, designees or agents to sign instructions, notices and
determinations on its behalf. The action of a majority of the Committee’s
members shall constitute the action of the Committee.

 

6.03 Agent for Process

Apache’s General Counsel and Apache’s Corporate Secretary shall each be an agent
of the Plan for service of all process.

 

6.04 Determination of Committee Final

The decisions made by the Committee shall be final and conclusive on all
persons.

ARTICLE VII     TRUST

 

7.01 Trust Agreement

The Company may, but shall not be required to, adopt a separate Trust Agreement
for the holding and administration of the funds contributed to Accounts under
the Plan. The Trustee shall maintain and allocate assets to a separate account
for each Participant under the Plan. The assets of any such Trust shall remain
subject to the claims of the Company’s general creditors in the event of the
Company’s insolvency.

 

Page 9 of 14



--------------------------------------------------------------------------------

7.02 Expenses of Trust

The parties expect that any Trust created pursuant to section 7.01 will be
treated as a “grantor” trust for federal and state income tax purposes and that,
as a consequence, such Trust will not be subject to income tax with respect to
its income. However, if the Trust is separately taxable, the Trustee shall pay
all such taxes out of the Trust. All expenses of administering any such Trust
shall be a charge against and shall be paid from the assets of such Trust.

ARTICLE VIII     AMENDMENT AND TERMINATION

 

8.01 Amendment

The Plan may be amended at any time and from time to time, retroactively or
otherwise; however, no amendment shall reduce any vested benefit that has
accrued on the effective date of such amendment. Each Plan amendment shall be in
writing and shall be approved by the Committee and/or Apache’s Board of
Directors. An officer of Apache to whom the Committee and/or Apache’s Board of
Directors has delegated the authority to execute Plan amendments shall execute
each such amendment or the Plan document restated to include all such Plan
amendment(s).

The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with the provisions of
the laws (including, but not limited to, tax laws and regulations) of countries
other than the United States in which the Company may operate, so as to assure
the viability of the benefits of the Plan to Participants employed in such
countries. In only certain limited circumstances, as described in the Treasury
Regulations and other guidance of general applicability issued pursuant to Code
§409A, may the termination of a plan affect the timing of the payment of Plan
benefits.

 

8.02 Successors and Assigns; Termination of Plan

The Plan is binding upon Apache and its successors and assigns. The Plan shall
continue in effect from year to year unless and until terminated by Apache’s
Board of Directors. Any such termination shall operate only prospectively and
shall not reduce any vested benefit that has accrued on the effective date of
such termination.

ARTICLE IX     STOCK SUBJECT TO THE PLAN

 

9.01 Number of Shares

Subject to Section 4.01, and to adjustment pursuant to Section 9.03 hereof,
350,000 shares of Stock (adjusted to 735,000 shares for (i) the Company’s
five-percent stock dividend, record date March 12, 2003, paid April 2, 2003, and
(ii) the Company’s two-for-one stock split, record date December 31, 2003,
distributed January 14, 2004) are authorized for issuance under the Plan in
accordance with the provisions of the Plan and subject to such restrictions or
other provisions as the Committee may from time to time deem necessary. This
authorization may be increased from time to time by approval of the Board and
the stockholders of Apache if, in the opinion of counsel for the Company, such
stockholder approval is required. Shares of Stock distributed under the terms of
the Plan and shares of Stock equal to the number of Stock Units credited to
Participants’ Accounts maintained under the Plan shall be applied to reduce the
maximum number of shares of Stock remaining available for use under the Plan.
However, shares of Stock represented by any Stock Units related to the deferral
of income from any plan for which shares of Stock have been authorized for
issuance, such as the 2007 Omnibus Equity Compensation Plan, shall retain their
authorization under such plan, and shall not be applied to reduce the number of
shares of Stock remaining available for use under the Plan. Apache, at all times
during the existence of the Plan and while any Stock Units are credited to
Participants’ Accounts maintained under the Plan, shall retain as Stock in
Apache’s treasury at least the number of shares from time to time required under
the provisions of the Plan, or otherwise assure itself of its ability to perform
its obligations hereunder.

 

Page 10 of 14



--------------------------------------------------------------------------------

9.02 Other Shares of Stock

The shares of Stock represented by any Stock Units from dividend amounts that
are forfeited, and any shares of Stock that for any other reason are not issued
to a Participant or are forfeited, shall again become available for use under
the Plan.

 

9.03 Adjustments for Stock Split, Stock Dividend, Etc.

If Apache shall at any time increase or decrease the number of its outstanding
shares of Stock or change in any way the rights and privileges of such shares by
means of the payment of a Stock dividend or any other distribution upon such
shares payable in Stock, or through a Stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if they had been issued and outstanding, fully paid
and nonassessable at the time of such occurrence: (a) the shares of Stock
remaining available for use under the Plan; and (b) the shares of Stock then
represented by Stock Units credited to Participants’ Accounts maintained under
the Plan.

 

9.04 Dividend Payable in Stock of Another Corporation, Etc.

If Apache shall at any time pay or make any dividend or other distribution upon
the Stock payable in securities or other property (except cash or Stock), a
proportionate part of such securities or other property shall be set aside for
Stock Units credited to Participants’ Accounts maintained under the Plan and
delivered to any Participant upon distribution pursuant to the terms of the
Plan. Prior to the time that any such securities or other property are delivered
to a Participant in accordance with the foregoing, Apache shall be the owner of
such securities or other property and shall have the right to vote the
securities, receive any dividends payable on such securities, and in all other
respects shall be treated as the owner. If securities or other property which
have been set aside by Apache in accordance with this Section are not delivered
to a Participant because all or part of his Stock Units are forfeited pursuant
to the terms of the Plan, then the applicable portion of such securities or
other property shall remain the property of Apache and shall be dealt with by
Apache as it shall determine in its sole discretion.

 

9.05 Other Changes in Stock

In the event there shall be any change, other than as specified in Sections 9.03
and 9.04 hereof, in the number or kind of outstanding shares of Stock or of any
stock or other securities into which the Stock shall be changed or for which it
shall have been exchanged, and if the Committee shall in its discretion
determine that such change equitably requires an adjustment in the number or
kind of shares (a) remaining available for use under the Plan and/or
(b) represented by Stock Units credited to Participants’ Accounts maintained
under the Plan, then such adjustments shall be made by the Committee and shall
be effective for all purposes of the Plan.

 

9.06 Rights to Subscribe

If Apache shall at any time grant to the holders of its Stock rights to
subscribe pro rata for additional shares thereof or for any other securities of
Apache or of any other corporation, there shall be reserved with respect to the
Stock Units credited to Participants’ Accounts maintained under the Plan the
Stock or other securities which the Participant would have been entitled to
subscribe for if immediately prior to such grant the shares of Stock represented
by such Stock Units had been issued and outstanding. If, at the time of
distribution under the terms of the Plan, the Participant subscribes for the
additional shares or other securities, the price that is payable by the
Participant for such additional shares or other securities shall be withheld
from such distribution pursuant to Section 5.08 hereof.

 

9.07 General Adjustment Rules

No adjustment or substitution provided for in this Article IX shall require
Apache to sell or otherwise issue a fractional share of Stock. All benefits
payable under the Plan shall be distributed in whole shares of Stock, with any
fractional shares paid in cash.

 

Page 11 of 14



--------------------------------------------------------------------------------

9.08 Determination by the Committee, Etc.

Adjustments under this Article IX shall be made by the Committee, whose
determinations with regard thereto shall be final and binding upon all parties
thereto.

ARTICLE X     REORGANIZATION OR LIQUIDATION

In the event that Apache is merged or consolidated with another corporation and
Apache is not the surviving corporation, or if all or substantially all of the
assets or more than 20 percent of the outstanding voting stock of Apache is
acquired by any other corporation, business entity or person, or in case of a
reorganization (other than a reorganization under the United States Bankruptcy
Code) or liquidation of the Company, and if the provisions of Section 9.07
hereof do not apply, the Committee, or the board of directors of any corporation
assuming the obligations of the Company, shall, as to the Plan and any Stock
Units credited to Participants’ Accounts maintained under the Plan, either
(i) make appropriate provision for the adoption and continuation of the Plan by
the acquiring or successor corporation and for the protection of any Stock Units
credited to Participants’ Accounts maintained under the Plan by the substitution
on an equitable basis of appropriate stock of Apache or of the merged,
consolidated or otherwise reorganized corporation which will be issuable with
respect to the Stock, provided that no additional benefits shall be conferred
upon the Participants with respect to such Stock Units as a result of such
substitution or (ii) to the extent permitted by the distribution rules under
Code §409A, upon written notice to the Participants, provide that all
distributions from the Plan shall be made within a specified number of days of
the date of such notice. In the latter event, the Committee shall accelerate the
vesting of all unvested Stock Units credited to Participants’ Accounts so that
all such Stock Units become fully vested and, to the extent permitted by the
distribution rules under Code §409A, all Stock Units are payable prior to or
upon any such event.

ARTICLE XI     MISCELLANEOUS

 

11.01 Funding of Benefits — No Fiduciary Relationship

Benefits shall be paid either out of the Trust or, if no Trust is in existence
or if the assets in the Trust are insufficient to provide fully for such
benefits, then such benefits shall be distributed by the Company out of its
general assets. Nothing contained in the Plan shall be deemed to create any
fiduciary relationship between the Company and the Participants. Notwithstanding
anything herein to the contrary, to the extent that any person acquires a right
to receive benefits under the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company, except to the extent
provided in the Trust Agreement, if any.

 

11.02 Right to Terminate Employment

The Company may terminate the employment of any Participant as freely and with
the same effect as if the Plan were not in existence.

 

11.03 Inalienability of Benefits

Except for disclaimers under section 5.04(d) and payments to a former Spouse
pursuant to section 5.09, no Participant or Beneficiary has the right to assign,
alienate, pledge, transfer, hypothecate, encumber, or anticipate his interest in
any benefits under the Plan, nor are the benefits subject to garnishment by any
creditor, nor may the benefits under the Plan be levied upon or attached. The
preceding sentence does not apply to the enforcement of a federal tax levy made
pursuant to Code §6331, the collection by the United States on a judgment
resulting from an unpaid tax assessment, or any debt or obligation that is
permitted to be collected from the Plan under federal law (such as the Federal
Debt Collection Procedures Act of 1977).

 

11.04 Claims Procedure

 

  (a) General. Each claim for benefits shall be processed in accordance with the
procedures that may be established by the Committee. The procedures shall comply
with the guidelines specified in this section. The Committee may delegate its
duties under this section.

 

  (b)

Representatives. A claimant may appoint a representative to act on his behalf.
The Plan shall only recognize a representative if the Plan has received a
written authorization signed by the claimant and on a form prescribed by the
Committee, with the following exceptions. The Plan shall recognize a claimant’s
legal representative, once the Plan is provided with documentation of such
representation. If the claimant is a minor child, the Plan shall recognize the
claimant’s parent or guardian as the

 

Page 12 of 14



--------------------------------------------------------------------------------

  claimant’s representative. Once an authorized representative is appointed, the
Plan shall direct all information and notification regarding the claim to the
authorized representative and the claimant shall be copied on all notifications
regarding decisions, unless the claimant provides specific written direction
otherwise.

 

  (c) Extension of Deadlines. The claimant may agree to an extension of any
deadline that is mentioned in this section that applies to the Plan. The
Committee or the relevant decision-maker may agree to an extension of any
deadline that is mentioned in this section that applies to the claimant.

 

  (d) Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.

 

  (e) Filing a Claim. A claim is made when the claimant files a claim in
accordance with the procedures specified by the Committee. Any communication
regarding benefits that is not made in accordance with the Plan’s procedures
will not be treated as a claim.

 

  (f) Initial Claims Decision. The Plan shall decide a claim within a reasonable
time up to 90 days after receiving the claim. The Plan shall have a 90-day
extension, but only if the Plan is unable to decide within 90 days for reasons
beyond its control, the Plan notifies the claimant of the special circumstances
requiring the need for the extension by the 90th day after receiving the claim,
and the Plan notifies the claimant of the date by which the Plan expects to make
a decision.

 

  (g) Notification of Initial Decision. The Plan shall provide the claimant with
written notification of the Plan’s full or partial denial of a claim, reduction
of a previously approved benefit, or termination of a benefit. The notification
shall include a statement of the reason(s) for the decision; references to the
plan provision(s) on which the decision was based; a description of any
additional material or information necessary to perfect the claim and why such
information is needed; a description of the procedures and deadlines for appeal;
a description of the right to obtain information about the appeal procedures;
and a statement of the claimant’s right to sue.

 

  (h) Appeal. The claimant may appeal any adverse or partially adverse decision.
To appeal, the claimant must follow the procedures specified by the Committee.
The appeal must be filed within 60 days of the date the claimant received notice
of the initial decision. If the appeal is not timely and properly filed, the
initial decision shall be the final decision of the Plan. The claimant may
submit documents, written comments, and other information in support of the
appeal. The claimant shall be given reasonable access at no charge to, and
copies of, all documents, records, and other relevant information.

 

  (i) Appellate Decision. The Plan shall decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline shall be extended by an additional 60
days, but only if the Committee determines that special circumstances require an
extension, the Plan notifies the claimant of the special circumstances requiring
the need for the extension by the 60th day after receiving the appeal, and the
Plan notifies the claimant of the date by which the Plan expects to make a
decision. If an appeal is missing any information from the claimant that is
needed to decide the appeal, the Plan shall notify the claimant of the missing
information and grant the claimant a reasonable period to provide the missing
information. If the missing information is not timely provided, the Plan shall
deny the claim. If the missing information is timely provided, the 60-day
deadline (or 120-day deadline with the extension) for the Plan to make its
decision shall be increased by the length of time between the date the Plan
requested the missing information and the date the Plan received it.

 

  (j) Notification of Decision. The Plan shall provide the claimant with written
notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision shall include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.

 

Page 13 of 14



--------------------------------------------------------------------------------

  (k) Limitations on Bringing Actions in Court. Once an appellate decision that
is adverse or partially adverse to the claimant has been made, the claimant may
file suit in court only if he does so by the earlier of the following dates:
(i) the one-year anniversary of the date of an appellate decision made on or
before a Change of Control or the three-year anniversary of the date of an
appellate decision made after a Change of Control, or (ii) the date on which the
statute of limitations for such claim expires.

 

11.05 Disposition of Unclaimed Distributions

It is the affirmative duty of each Participant to inform the Plan of, and to
keep on file with the Plan, his current mailing address and the mailing address
of his Spouse and any Beneficiaries. If a Participant fails to inform the Plan
of these current mailing addresses, neither the Plan nor the Company is
responsible for any late payment of benefits or loss of benefits. The Plan, the
Committee, and the Company have no duty to search for a missing individual until
the date of a Change of Control, at which point the Company has the duty to
undertake reasonable measures to search for the proper recipient of any payment
under the Plan that is scheduled to be paid on or after the date of the Change
of Control. If the missing individual is not found within a year after a payment
should have been made to him, all his benefits will be forfeited. If the missing
individual later is found, the exact number of Stock Units forfeited will be
restored to the Account as soon as administratively convenient, without any
adjustment for dividends paid in the interim.

 

11.06 Distributions due Infants or Incompetents

If any person entitled to a distribution under the Plan is an infant, or if the
Committee determines that any such person is incompetent by reason of physical
or mental disability, whether or not legally adjudicated an incompetent, the
Committee shall have the power to cause the distributions becoming due to such
person to be made to another for his benefit, without responsibility of the
Committee to see to the application of such distributions. Distributions made
pursuant to such power shall operate as a complete discharge of the Company, the
Trustee, if any, and the Committee.

 

11.07 Addresses

Any notice, form, or election required or permitted to be given under the Plan
shall be in writing and shall be given by first class mail, by Federal Express,
UPS, or other carrier, by fax or other electronic means, or by personal delivery
to the appropriate party, addressed:

 

  (a) If to the Company, to Apache Corporation at its principal place of
business at 2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056-4400
(Attention: Corporate Secretary) or at such other address as may have been
furnished in writing by the Company to a Participant; or

 

  (b) If to a Participant, at the address the Participant has furnished to the
Company in writing.

 

  (c) If to a Beneficiary or former Spouse, at the address the Participant has
furnished to the Company in writing, or at the address the Beneficiary or former
Spouse subsequently provided in writing.

 

11.08 Statutory References

Any reference to a specific section of the Code or other statute shall be deemed
to refer to the cited section or to the appropriate successor section.

 

11.09 Governing Law

The Plan and all Election Agreements shall be construed in accordance with the
Code, ERISA (if applicable), and, to the extent applicable, the laws of the
State of Texas excluding any conflicts-of-law provisions.

Dated November 11, 2013

 

ATTEST:     APACHE CORPORATION

/s/ Cheri L. Peper

   

/s/ Margery M. Harris

Cheri L. Peper     Margery M. Harris Corporate Secretary     Executive Vice
President, Human Resources

 

Page 14 of 14